DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "proximity" in claim 1 is a relative term which renders the claim indefinite.  The term "opening of the ventilation channel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-5, 7-14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 1.
The term "proximity" in claim 15 is a relative term which renders the claim indefinite.  The term "opening of the ventilation channel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 15.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-12 and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Gosswein et al. US 2005/0254256 A1 (hereinafter referred to as Gosswein) as applied in view of West et al. US6,598,998 (hereinafter referred to as West).

Regarding claim 1, Gosswein teaches a medical imaging device (fig. 4, elm. 31, par. [0033]), for imaging a patient during a medical imaging process, the medical imaging device comprising: a housing including (fig. 4, elm. 31, par. [0033]): a bore (fig. 4, elm. 33, par. [0033]), extending in a lateral direction between a proximal end and a distal end (see fig. 4), wherein the bore is configured to accommodate at least a portion of the patient extending in the lateral direction during the medical imaging process, wherein a cross-section of the bore has a circumference defined by a bore wall (fig. 4, innermost housing wall of a hollow cylinder-shaped 33, par. [0033]); an imager configured to generate images of the patient as the patient extends in the lateral direction within the bore (fig. 4, “…patient can be brought into the examination room 33 for example with the aid of a patient support 37 …”, par. [0033]); a ventilation channel (fig. 6, elm. 49, par. [0035], [0036]), located at the proximal end or the distal end of the bore (fig. 6, covering surface 48 is the top side of a housing 49, that is arranged parallel to the patient support 43, 49 is therefore extends from the proximal to the distal the ends of the bore, par. [0035]) and having an opening within the bore, wherein the opening extends around at least a portion of the bore circumference; and at least one lighting circuit (fig. 6,  elm. 51 with 55 par. [0035]), positioned within the ventilation channel (49), in proximity to the opening of the ventilation channel (see fig. 6, ventilation holes 63, extends the length of the bore and are close proximity to LED lights circuit 51, par. [0036]), and radially inwards from the bore wall (see fig. 6), and configured to illuminate the bore, wherein the ventilation channel is configured to allow air to pass through the ventilation channel (fig. 6, elm. 49, par. [0035], [0036]), and over the at least one lighting circuit, wherein the at least one lighting circuit comprises one or more light emitting diodes (figs, 5 and 6 discloses the inner details of section 49 housing enclosing the LED lights configuration 55 perpendicular to the PCB 51). 
Gosswein does not teach light emitting diode having a direction of light emission that is substantially parallel to the lateral direction.
West teaches light emitting diode (fig. 4, elm. 40, col. 3, ln. 20-26), having a direction of light emission that is substantially parallel to the lateral direction (fig. 5E-5G, emit light perpendicular to longitudinal package axis, col. 6, ln. 7-14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide light emitting device includes a light emitting diode package for emitting light at least in a first direction approximately normal to the front surface away from the package, as taught in West in modifying the apparatus of Gosswein. The motivation would be majority of light emitted from the lens 

Regarding claim 2, Gosswein teaches wherein the at least 20one lighting circuit (fig. 4, 
elm. 41, par. [0033]), extends along the entire circumferential length of the ventilation channel (fig. 5, illumination device extends next to the patient support across the entire length of the hollow cylindrically shaped magnetic resonance device, par. [0034]).  

Regarding claim 3, Gosswein teaches wherein the entirety of the at least one lighting circuit (fig. 4, elm. 55, par. [0035] and by extension the ventilation channel in which it sits) extending the entire length par. [0033]), is positioned within the profile of the ventilation 25channel.  

Regarding claim 4, Gosswein teaches further comprising: a coil positioned within the housing (magnetic resonance device par. [0033], therefore would include a coil at least partially surrounds the bore), wherein the coil at least partially surrounds the bore, and 30wherein the at least one lighting circuit is positioned distal to the distal end of the coil along the lateral direction (illumination device extends next to the patient support across the entire length of the hollow cylindrically shaped magnetic resonance device, par. [0034]).  

Regarding claim 5, Gosswein teaches further comprising: 21a coil (magnetic resonance devices) positioned within the housing (fig. 4, elm. 31, par. [0033]), wherein the coil at least partially surrounds the bore, and wherein the at least one lighting circuit (fig. 4, elm. 55, par. [0035]), is positioned proximal of the proximal end of the coil along the lateral direction (illumination device extends next to the patient support across the entire length of the hollow cylindrically shaped magnetic resonance device, par. [0034]).  

Regarding claim 7, Gosswein teaches least one light emitting diode is directed along an axis which is parallel to the lateral direction (fig. 6 shown below, depth plane of the circuit board 51 parallel to gap in the direction of light emission). 

Regarding claim 9, Gosswein teaches wherein the at least one lighting circuit (fig. 4, elm. 55, par. [0035]), comprises a plurality of modules (fig. 2, plurality of modules comprising an LED and adjacent filter, par. [0031]), each module comprising one or more light sources and a filter (fig. 1, 2, elm. 9, 11, par. [0029]-[0030]), the filter having a stopband (high frequency filter, par. [0009]), and being connected between light sources of two adjacent modules; 25and wherein the resonance frequency of the imager is within the stopband of at least one filter (par. [0020]).  

Regarding claim 10, Gosswein teaches wherein the 30ventilation channel (fig. 6, elm. 49, par. [0035], [0036]), is configured to allow passage (fig. 6, elm. 63, par. [0036]), of air from an internal volume of the housing (fig. 4, elm. 31, par. [0033]), to the bore (fig. 4, examination room 33 which is at least partially surrounded by a boundary wall 35, par. [0033]).  

Regarding claim 11, Gosswein teaches wherein the passage of air between the bore (fig. 4, examination room 33 which is at least partially surrounded by a boundary wall 35, par. [0033]), and the internal volume (fig. 6, elm. 49, par. [0036]), provides cooling for the lighting circuit (fig. 4, elm. 55, par. [0035]).  

Regarding claim 512, Gosswein teaches wherein the imager is a magnetic resonance imaging device (magnetic resonance device par. [0033]).  

Regarding claim 14, Gosswein teaches one or both of the proximal and distal ends of the bore along the lateral direction includes a tapered wall (fig. 6, elm. 61, par. [0036]), which reflects light into the bore (fig. 4, elm. 33, par. [0033]).

Regarding claim 21, Gosswein teaches wherein the one or more light emitting diodes (figs, 5 and 6 discloses the inner details of section 49 housing enclosing the LED lights configuration 55 perpendicular to the PCB 51), are mounted on a printed circuit board (fig. 6, elm. 51, par. [0035]). 
West teaches herein at least one light emitting diode has a direction of light emission that is parallel to a plane of the printed circuit.
Gosswein does not teach wherein at least one light emitting diode (fig. 4, elm. 40, col. 3, ln. 20-26), has a direction of light emission that is parallel (fig. 5E-5G, emit light perpendicular to longitudinal package axis, col. 6, ln. 7-14), to a plane of the printed circuit (fig. 4, elm. 10, col. 4, ln. 45-46).

The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 15, Gosswein teaches a lighting circuit (fig. 6, elm. 51, 55, par. [0035]), positioned within a ventilation channel (fig. 6, elm. 49, par. [0035], [0036]), of a medical imaging device (fig. 4, elm. 31, par. [0033]), comprising a bore (fig. 4, elm. 33, par. [0033]), extending in a lateral direction between a proximal end and a distal end (see fig. 4) a ventilation channel located at the proximal end or the distal end of the bore (fig. 6, covering surface 48 is the top side of a housing 49, that is arranged parallel to the patient support 43, 49 is therefore extends from the proximal to the distal the ends of the bore, par. [0035]) and having an opening within the bore (fig. 6, ventilation holes 63, par. [0036]), wherein the opening extends around at least a portion of a circumference of the bore (see fig. 6 with ventilation hole 63 in a extending along a portion of the circumference, since 63 does have some area), wherein the lighting circuit (fig. 6,  elm. 51 with 55 par. [0035]), is positioned in proximity to the opening of the ventilation channel (see fig. 6, ventilation holes 63, extends the length of the bore and are close proximity to LED lights circuit 51, par. [0036]) and comprising:
fig. 6, elm. 55, par. [0035]), and wherein the lighting circuit (41),  is positioned radially inwards from a bore wall (fig. 6, elm. 45, par. [0034]).  
Gosswein does not teach light emitting diode having a direction of light emission that is parallel to a plane of a printed circuit board.
West teaches light emitting diode (fig. 4, elm. 40, col. 3, ln. 20-26), having a direction of light emission that is parallel (fig. 5E-5G, emit light perpendicular to longitudinal package axis, col. 6, ln. 7-14), to a plane of a printed circuit board (fig. 5D, elm. 10, col. 4, ln. 45-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide light emitting device includes a light emitting diode package for emitting light at least in a first direction approximately normal to the front surface away from the package, as taught in West in modifying the apparatus of Gosswein. The motivation would be majority of light emitted from the lens is generally parallel to the front surface of the package, light could be project further along the ventilation channel therefore use less light emitting devices.

Regarding claim 16, Gosswein teaches comprising a printed circuit board (fig. 6, elm. 51, par. [0035]), wherein the one or more light emitting diodes (fig. 6, elm. 55, par. [0035] are mounted on the printed circuit board (fig. 4, circuit board 51 with an illumination device 55, par. [0035]).
 Gosswein does not teach at least one light emitting diode has a direction of light emission that is parallel to the plane of the printed circuit board.

West teaches teach at least one light emitting diode (fig. 4, elm. 40, col. 3, ln. 20-26), has a direction of light emission that is parallel (fig. 5E-5G, emit light perpendicular to longitudinal package axis, col. 6, ln. 7-14), to the plane of the printed circuit board (fig. 5D, elm. 10, col. 4, ln. 45-46).
The references are combined for the same reason already applied in the rejection of claim 15.

Regarding claim 17, Gosswein teaches 30wherein a cross-section of the bore fig. 4, innermost housing wall of a hollow cylinder-shaped, par. [0033]), has a circumference; and wherein the ventilation channel (fig. 6, elm. 49, par. [0035], [0036]), has an opening within the bore, the opening extending around at least a portion of the circumference of the bore (see fig. 6).  

Regarding claim 18, Gosswein teaches a lighting circuit in accordance with any claim 18, wherein an entire length of the bore (fig. 4, innermost housing wall of a hollow cylinder-shaped, par. [0033]), along the lateral direction (illumination device extends next to the patient support across the entire length of the hollow cylindrically shaped magnetic resonance device, par. [0034]), is illuminated by the light emitting diodes (fig. 6, elm. 51, par. [0035]).  

Regarding claim 19, Gosswein teaches wherein the ventilation 5channel (fig. 6, elm. 49, par. [0035], [0036]), is configured to allow passage of air from an internal volume fig. 6, elm. 49, par. [0036]), of the medical imaging device (fig. 4, elm. 31, par. [0033]), to the bore (fig. 4, innermost housing wall of a hollow cylinder-shaped, par. [0033]).  

Regarding claim 20, Gosswein teaches wherein the passage of air between the bore (fig. 4, innermost housing wall of a hollow cylinder-shaped, par. [0033]), and the internal volume (fig. 6, elm. 49, par. [0036]), provides cooling for the lighting circuit (fig. 6, elm. 51, par. [0035]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gosswein in view of West as applied to claims 1 and 7 above, and further in view of Hsu et al. US 2006/0061432 A1 (hereinafter referred to as Hsu).

Regarding claim 8, Gosswein and West do not teach wherein the printed circuit board comprises a plurality of signal layers and is devoid of ground layers.  
Hsu teaches wherein the printed circuit board comprises a plurality of signal layers (fig. 3, two-layer printed circuit board (PCB), par. [0016]), and is devoid of ground layers (par. [0006]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention top provide two-layer PCB used for an input/output card is manufactured without ground layers in the substrate, as taught in Hsu in .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gosswein in view of West as applied to claim 12 above, and further in view of Shvartsman et al. US 2017/0281043 A1 (hereinafter referred to as Shvartsman).

Regarding claim 13, Gosswein and West do not teach wherein the magnetic resonance imaging device is configured for use in combination with a 10radiotherapy device.  
Shvartsman wherein the magnetic resonance imaging device is configured for use in combination with a 10radiotherapy device (abstract).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide systems and methods for the delivery of radiotherapy in conjunction with magnetic resonance imaging, as taught in Shvartsman in modifying the apparatus of Gosswein and West, in order to provide the advantages of improving locating and treating therapy targets while sparing nearby healthy tissue.

Response to Arguments
Applicant's arguments filed July 13, 2021 have been fully considered but they are not persuasive. Applicant arguments regarding claims 1 and 15 on pages-7-11 “Goesswein's LED strip cannot effectively project light longitudinally along a length of the bore because Goesswein's light would point down toward the patient. Even if West . 
The examiner respectfully disagrees with this finding. The light from Goesswein's does not point down toward the patient, see paragraph [0036] ( “…diffuser plate 61, which radiates the emitted light of the light-emitting diodes 55A, so that a dazzle-free effect results for a patient or operating operative…”).
The LED of West is lens mounted to a light emitting diode package internally redirects light within the lens so that a majority of light is emitted from the lens approximately perpendicular to a package axis of the light emitting diode package. Since the light is emitted to the side (say along the bore) the LEDs could be spaced further apart on the circuit board placed along the bore wherein the light intensity falls below a certain level. Therefore using fewer LEDs than used Goesswein and fully illuminating the bore as required.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the LED of West is lens mounted to a light emitting diode package internally redirects light within the lens so that a majority of light is emitted from the lens approximately perpendicular to a package axis of the light emitting diode package.
 In response to applicant's argument that does not appear that West even makes a passing reference to, using LEDs with MRI imaging devices, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant recite “Applicant submits that this distinction is not shown, taught, or otherwise disclosed by the cited portions of Goesswein. In fact, the cited portions of Goesswein (paragraphs 0033 and 0034) do not mention a coil. Indeed, it does not appear that Goesswein specifically discusses the coil at all. It appears that the Office Action is simply inferring the existence of a coil that at least partially surrounds the bore based on the discussion in paragraph 0033 of Goesswein of a magnetic resonance device. Therefore, because Goesswein does not specifically discuss the coil, it does not discuss the placement of a lighting circuit relative to the coil. Goesswein merely states "an illumination device extends next to the patient support across the entire length of the hollow cylindrically shaped magnetic resonance device." As stated above, the  
With respect to claims 4-5, the coil is positioned within the housing #35 in Figure 4, wherein said coil surrounds the bore since said coil is located inside the MR system #31 and is whole body coil cylinder-shaped as discussed in paragraph 0033. Thus, the coil at least partially surrounds the patient. Goesswein states an illumination device extends next to the patient support across the entire length of the hollow cylindrically shaped magnetic resonance device, the housing  itself is screwed onto the boundary wall  by means of a screw (see  fig. 6 paragraph [0036]). The least one lighting circuit (lighting circuit being at least on the end or start) is positioned proximal of the proximal end of the coil along the lateral direction.
In general proximity to the opening of the ventilation channel and that the ventilation channel is located at the proximal end or the distal end of the bore under the broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art can still be rejected by the prior art. Partial rejection of claim 15 of the above limitations, Gosswein teaches a lighting circuit (fig. 6, elm. 51, 55, par. [0035]), positioned within a ventilation channel (fig. 6, elm. 49, par. [0035], [0036]), of a medical imaging device (fig. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        

/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866